Case 1:21-cv-00755-MKB-RER Document 11 Filed 05/06/21 Page 1 of 1 PageID #: 56




NILS C. SHILLITO
ASSOCIATE
Tel: 718.275.6700
nshillito@hansassociates.com



                                                            May 6, 2021
VIA ECF

Hon. Margo K. Brodie
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East, Room N 626
Brooklyn, NY 11201

         Re:      Klimovitsky v. JG Innovative Industries, Inc., et al.
                  Case No. 21-CV-755 (MKB)(RER)

Dear Judge Brodie:

      This firm represents the defendants in the above-referenced action. Pursuant to Your
Honor’s April 30th Order, the parties hereby propose the following deadlines for this case:

                               Plaintiff files amended complaint    May 24, 2021
                               Defendants file motion to dismiss     June 7, 2021
                                Plaintiff files opposition papers   June 21, 2021
                                 Defendants file reply papers        July 1, 2021

         The parties thank the Court for its time and attention to this matter.

                                                            Respectfully Submitted,

                                                               /s/Nils C. Shillito

                                                            Nils C. Shillito (NS-6755)

cc:      Shalom Law, PLLC (via ecf)
